Citation Nr: 1711745	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Coast Guard from July 1969 to July 1973 and in the Army from April 2008 to November 2009.  Additionally, the Veteran also served in the Utah National Guard and Coast Guard Reserve between 1973 and 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah.  The case was previously before the Board in October 2014, and the issue of entitlement to service connection for hypertension was remanded for further development.  Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's service connection claim for hypertension must be remanded so that he can be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In January 2012, a VA examiner provided an opinion that the Veteran's hypertension clearly and unmistakably existed prior to his active duty service in the Army from April 2008 to November 2009 because it was diagnosed in November 2006, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness because it was not shown to have worsened during that period.  In reaching this conclusion, the examiner did not consider service treatment records (STRs) from the Veteran's active duty service in the Coast Guard between July 1969 to July 1973, or STRs from his periods of Reserve or National Guard service.  See January 2012 VA Medical Examination.  In this regard, the Board notes that there is a notation of "systolic at open" on the Veteran's 1969 enlistment exam report which raises the question of whether any heart problems were present prior to service.  Moreover, although there is no evidence showing that the Veteran was diagnosed with hypertension during service or within one year of his separation, his STRs show that he did have blood pressure readings of: 132/92 sitting; 136/92 recumbent; 128/89 standing during his Coast Guard service.  See April 1973 STRs.  VA regulations found at 38 CFR § 4.104 Note(1) provide that "the term hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  Thus, it appears that the Veteran's blood pressure readings may indicate hypertension was present during his first period of active duty service.  Additionally, the Veteran's STRs from his National Guard and Reserve service show blood pressure readings of 134/98 in May 1986, 140/92 in September 1988, 130/102 in January 1992, 146/102 in August 1993 (suspected hypertension noted), 130/102 in May 1995, 130/102 in July 1995, 140/92 in September 1998, and 163/98, 156/97, 149/94 in November 2006, again indicating that hypertension may have been present prior to his November 2006 diagnosis.  Thus, the medical opinion provided is inadequate because it did not consider the Veteran's relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board acknowledges that the Veteran has submitted two private medical opinions regarding his service and hypertension; however, neither of these opinions is adequate to address the onset and etiology of his hypertension.  A January 2010 opinion confirms that the Veteran has hypertension, that hypertension was not present or identified at enlistment, and that there is no indication that hypertension was due to his own negligence.  See 2010 Review of Systems.  A September 2011 opinion states that the Veteran developed hypertension while he was in the active reserves.  Neither of these opinions adequately addresses the issues in this matter because they also fail to discuss the evidence described above.  

Further development is also necessary to ascertain the Veteran's periods of active duty for training (ACDUTRA).  In the October 2014 remand, the Board noted that the Veteran would be eligible for service connection if evidence showed that hypertension manifested during a period of ACDUTRA.  See 38 U.S.C.A. 
§§ 101(24), 106, 1131.  Thus, the Board remanded to obtain personnel and medical records concerning the Veteran's periods of Reserve and National Guard service.  Unfortunately, the documents presently of record do not show the dates that the Veteran served on ACDUTRA.  For example, the report of retirement points obtained from the Utah National Guard shows that the Veteran had many periods of training, but does not specify the dates that those periods of training occurred.  Thus, the Board finds that a remand is necessary to verify all of the Veteran's periods of active service, including periods of ACDUTRA and inactive duty for training (INACDUTRA).

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Ask the Veteran to identify any additional medical records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is provided should be sought.

3.  Verify all of the Veteran's periods of service, including periods of ACDUTRA and INACDUTRA.  Please note that reports of retirement points do not contain the necessary information in this regard. 

4.  After obtaining the requested records and verifying the Veteran's periods of ACDUTRA, schedule the Veteran for an appropriate VA examination to address the onset and/or etiology of his hypertension.  

After a review of the record on appeal and an examination of the Veteran, the examiner is asked to provide an opinion as to: 

   (i)  whether hypertension clearly and unmistakably pre-existed the Veteran's Coast Guard service (July 1969 - July 1973); and if so, whether it clearly and unmistakably was not aggravated by active duty service;
   
   (ii)  if hypertension did not exist prior to service, whether it is at least as likely as not (50 percent or greater probability) that hypertension, (1) had its onset during the Veteran's Coast Guard service (July 1969 - July1973) or (2) or is otherwise related to an event, injury or disease incurred during that period of service; 
   
   (iii)  if hypertension did not exist prior to service, whether it is at least as likely as not (50 percent or greater probability) that hypertension manifested to a compensable degree within one year of his separation from his Coast Guard service (July 1969 - July1973); 

   (iv)  the likelihood that the Veteran's hypertension pre-existed his periods of ACDUTRA and, if so, the likelihood that it was aggravated during any period of ACDUTRA;
   
   (v) if hypertension did not exist prior to ACDUTRA, whether it is at least as likely as not (50 percent or greater probability) that hypertension either (1) had its onset during any period of ACDUTRA or (2) is otherwise related to an event, injury or disease incurred during ACDUTRA.  

In answering these questions, the examiner(s) should specifically address: the notation of "systolic at open" on the Veteran's 1969 enlistment exam; the Veteran's blood pressure results noted in his STRs see, April 1973, May 1986, September 1988, January 1992, August 1993 (suspected hypertension noted), May 1995, July 1995, September 1998, November 2006 STRs; the January 2012 VA examination report and the November 2010 and September 2011 private medical opinions. 

For the requested VA examination and opinions, the record should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  A complete rationale for all findings and conclusions should be set forth in a report.  

The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the claimed disability (i.e., a baseline) before the onset of the aggravation.

5.  Then readjudicate the matters on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


